Citation Nr: 1540192	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  12-10 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder disorder.  


REPRESENTATION

Appellant represented by:	Christopher Lioacono, Agent



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1986 to August 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The claim for service connection for a right shoulder disorder was previously denied in a February 1996 rating decision.  However, service treatment records were subsequently received that are relevant to this particular claim.  As a result, the claim will be adjudicated on a de novo basis rather than on the basis of whether new and material evidence has been received. See 38 C.F.R. § 3.156(c) (new and material evidence-service department records).

This case consists entirely of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran has not been afforded a VA examination in connection with his current claim for service connection for a right shoulder disorder.  The Board does acknowledge that there is a VA treatment record dated in January 2013 stating that the Veteran's degenerative arthritis and limitation of motion are directly related to his injury and subsequent surgery in service.  However, there is no discussion of the fact that the Veteran has been noted as having a right shoulder dislocation prior to service.  Nor was any rationale provided.  Similarly, Dr. K.O. (initials used to protect privacy) stated that it was at least as likely as not that the Veteran's postoperative right acromioclavicular separation was aggravated beyond the natural progression of the disease by his time in service.  However, the Board notes that Dr. K.O.'s opinion uses the incorrect legal standard given that clear and unmistakable evidence is needed to rebut the presumption of soundness.  Moreover, no rationale was provided.  Therefore, the Board finds that a VA examination and medical opinion are needed.

Additionally, at his July 2015 hearing, the Veteran testified as to receiving both private and VA treatment for his right shoulder.  Specifically, he stated that he sought treatment for right shoulder pain from Dr. R. in Flint, Michigan, following service and indicated that he continued to seek treatment through the Bay Pines VAMC more recently.  Thus, on remand, an attempt should be made to obtain any outstanding, relevant medical records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right shoulder.  This request should specifically include records from Dr. R. in Flint, Michigan, and the Community Health Centers of Pinellas in Clearwater, Florida. See July 2015 hearing testimony.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any relevant, outstanding VA treatment records from the Orlando and Bay Pines VAMCs.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right shoulder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.  

The examiner should specifically consider the service treatment records documenting a recurrent right shoulder dislocation and surgery, as well as the medical evaluation board report.  He or she should also note the October 1995 VA examination report noting a diagnosis for arthralgia, the June 2012 private MRI showing degenerative changes, the July 2012 Orlando VAMC treatment note referencing a June 2012 MRI suggesting a labral tear, the August 2012 Orlando VAMC treatment note reviewing an X-ray showing degenerative changes, and the January 2013 Orlando VAMC treatment note showing a diagnosis for degenerative joint disease of the right shoulder with possible internal derangement.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.


The examiner should identify all current right shoulder disorders.  

For each diagnosis identified, the examiner should state whether the disorder clearly and unmistakable preexisted the Veteran's military service.  If so, he or she should state whether disorder worsened in severity during service.  The examiner should also indicate whether any increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.

In responding to these questions, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.

For any disorder that did not clearly and unmistakably preexist service, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, including any symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

3.  The AOJ should also conduct any other development deemed necessary as a result of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a Supplemental Statement of the Case and a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



